Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

1. Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application iseligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has beenwithdrawn pursuant to 37 CFR 1.114. Applicants 
submission filed on 10/09/2020 has been entered.

DETAILED ACTION

2.	Pending claims for reconsideration are claims 1-2, 4-11, and 13-22. Claims 1, 5, and 15, have been amended. Claims 3 and 12 have been cancelled.  Claim 22 is new.		
Response to Arguments

3.	Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive. 



a.        That-. While the cited reference may describe a token, none of Roeder, Gould, and Kuecuekyan describe a token that includes “information indicating a data type associated with the sensitive data and identification information associated with the sensitive data such that a second entity may obtain the sensitive data based at least in part on the identification information,” as recited in claim 1. 
In response to applicant’s argument-  The combination of Roeder, Gould, and Kuecuekyan teach the claimed limitation. However, Roeder specifically teaches a search token 1002 generated by the client device which comprises an index entry 1008 that when sent back to the client device from the server 1014 comprises encrypted sensitive document identifiers.

    PNG
    media_image1.png
    872
    701
    media_image1.png
    Greyscale



b.        That- claim 5 recites, at least in part, that the token includes “information enabling the first entity to obtain the sensitive data and identifying a type associated with the sensitive data.” In addition, claim 15 recites, at least in part, that the first token includes “a data type associated with the sensitive data and information used by the first entity to locate the first piece of sensitive data.” For at least reasons discussed above, Applicant respectfully submits that the proposed combination of Roeder, Gould, and Kuecuekyan does not teach such subject matter as recited in claims 5 and 15.
In response to applicant’s argument-  As mentioned in above argument a., the combination of Roeder, Gould, and Kuecuekyan teach the claimed limitation. However, Roeder specifically teaches a search token 1002 generated by the client device which comprises an index entry 1008 that when sent back to the client device from the server 1014 comprises encrypted sensitive document identifiers. Further, Roeder mentions in Col.1/lines 20-26 that  the user's documents may contain sensitive information that the user does not wish to divulge to any person, including the entity which administers the remote repository. A user may address this concern by encrypting the documents and storing the documents in encrypted form. Pointing back to figure 9 (See below), a user/client will receive this data to be encrypted [Fig.9/item 904] and associated with the sensitive data   

    PNG
    media_image2.png
    806
    667
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1-3, 5-11, 14-16, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patent No.: US 8,533,489 B2 to Roeder et al et al (hereafter referenced as Roeder), in view of Patent No.: US 8,769,655 B2 to Gould, in further view of Pub.No.: US 2007/0136603 A1 to Kuecuekyan.
claim 1, Roeder discloses “a system, comprising a processor and memory storing instructions that, in response to being executed by the processor, cause the system to: obtain from a first entity (client device), submit a second request for the de-tokenization of the token to a second entity (server)”,(client device obtains and submits a request for encrypted sensitive documents from the server (i.e. second entity) request is sent to server[Fig.10/ item 1004] for retrieving original/detokenization data), “the second request including the token” ( second request inclusive of token [Fig.10/item 1004]) ; obtain from the second entity ” (server (i.e. second entity) receives search token [Fig.10/item 1006 and sends list of document identifiers to the client [Fig.10/item 1014]) “an indication that the sensitive data represented by the token has been deleted as a result of an expiration of the time-to-live” (indication that token has been deleted is received by deletion module [Col7/lines 57-63]) ; “the token including information indicating a data type associated with the sensitive data and identification information associated with the sensitive data (search token comprising encrypted identifiers [Fig.10/item 106]) such that a second entity may obtain the sensitive data (second entity i.e. server receives from client [Fig.10]) based at least in part on the identification information (based off of index entry identifier [Fig.10/item 1008]) ”; and as a result of obtaining the indication(indication that token has been deleted is received by deletion module [Col7/lines 57-63])  delete the token and the first portion of the sensitive data.”(deletion module 412 receives a delete token indication from the client device 102 and, in response, deletes a sensitive information from the encrypted index [Col.7/lines 57-63]).

Gould in a similar field of endeavor teaches “in response to a request for data, non-sensitive data and a token that represents sensitive data associated with a time-to-live” ( data object/authToken can be created with the one or more matching credential identifiers/nonsensitive data that match the Successfully validated credentials and represents sensitive data. The authToken can also include one or more of a created date, expiration date (e.g., TTL) Gould [Col.4/lines 15-20]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filling date of applicant’s invention to rely on the teachings of Roeder for obtaining and submitting a request for sensitive data from a second entity. The teachings of Roeder when implemented in Gould’s will allow one of ordinary skill in the art to have a token associated with a time-to-live for the purposes of data integrity. 
Neither Roeder nor Gould explicitly discloses “in response to the second request, obtain a first portion of the sensitive data from the second entity, where a policy associated with the system indicates access to the first portion of the sensitive data”
However, Kuecuekyan in an analogous art discloses “in response to the second request”(a second request is created Kuecuekyan [par.0053]) , “obtain a first portion of the sensitive data from the second entity”(second request comprises desired operation of indicia and a secondary target identification of indicia of a second entity Kuecuekyan[0053]), “where a policy associated with the system indicates access to the first portion of the sensitive data”(policy rule enforcement process is utilized to access sensitive data Kuecuekyan [par.0034]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filling date of applicant’s invention to rely on the teachings of Kuecuekyan for a obtaining a first portion of the sensitive data from the second entity and a policy associated with the system indicating access to the first portion of the sensitive data. The teachings of Roeder and Gould when implemented in Kuecuekyan will allow one of ordinary skill in the art to have a token associated with a time-to-live and a policy rule enforcement within the system to indicate access for the purposes of data integrity. 
Regarding claim 2 in view of claim 1, the references combined disclose “The system as recited in claim 1, wherein the sensitive data is not accessible to the first entity and the token expired as a result of the expiration of the time-to-live.” (If any of the credential identifiers for sensitive data in the domain match that of the token, then the domain update is authorized. Otherwise, an error can be returned Gould [Col.3/lines 6466] in which the authentication token TTL expires Gould [Col.4/lines 1-8]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein: the token has a value portion and a type portion” (the expiration date can be a time to live value portion and identifier type portion Gould [Col.4/lines 1-2]); and the type portion identifies a data type of the sensitive data represented by the token” (credential identifiers within authentication token Gould [Col.4/lines 9-15]).
Regarding claim 5, Roeder discloses a computer-implemented method, comprising: obtaining a token that represents sensitive data maintained by a first entity”  “transmitting a request for the sensitive data to a the first entity” ( first entity/client sends/ a request for sensitive data inclusive of a token (client generates and sends search token to the server [Fig.10/item 1002 & 1004]); “obtaining, from the first entity, an instruction to delete the token” (instruction indication that token is to be deleted is received by deletion module [Col7/lines 57-63], and deleting the token and the first portion of the sensitive data” (deletion module 412 receives a delete token indication from the client device 102 and, in response, deletes a sensitive information from the encrypted index [Col.7/lines 57-63]), “the token including information enabling the first entity to obtain the sensitive data and identifying a type associated with the sensitive data (search token comprising encrypted identifiers [Fig.10/item 106] enabling client device to obtain sensitive encrypted document identifiers [Fig.10/item 1016])
Roeder does not explicitly disclose “the sensitive data associated with a time-to-live assigned by the first entity ; the request including the token, as a result of the sensitive data being deleted following an expiration of the time-to-live”
Gould in a similar field of endeavor teaches “the sensitive data associated with a time-to-live assigned by the first entity;  the request including the token; as a result of the sensitive data being deleted following an expiration of the time-to-live” (the token representing sensitive data is bound to an identifier comprising a Time-To-Live/TTL Gould[Col.3/lines 9-12] and where the token expires/deleted and a new create authentication token process is command is received Gould[Col.4/lines 1-24]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filling date of applicant’s invention to rely on the teachings of Roeder for obtaining and submitting a request for sensitive data from a second entity. The teachings of Roeder when implemented in Gould’s will allow one of ordinary skill in the art to have a token associated with a time-to-live for the purposes of data integrity. 
Neither Roeder nor Gould explicitly disclose “in response to the request, obtaining a first portion of the sensitive data from the first entity based in at least part on a policy associated with the sensitive data indicating access to the first portion of the sensitive data.”
However, Kuecuekyan in an analogous art discloses “in response to the request” (a second request is created Kuecuekyan [par.0053]), “obtaining a first portion of the sensitive data from the first entity based in at least part on a policy associated with the sensitive data indicating access to the first portion of the sensitive data” (policy rule enforcement process is utilized to access sensitive data Kuecuekyan [par.0034]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filling date of applicant’s invention to rely on the teachings of Kuecuekyan for a obtaining a first portion of the sensitive data from an entity and a policy associated with the system indicating access to the first portion of the sensitive data. The teachings of Roeder and Gould when implemented in Kuecuekyan will allow one of ordinary skill in the art to have a token associated with a time-to-live and a policy rule enforcement within the system to indicate access for the purposes of data integrity. 
Regarding claim 6 in view of claim 5, the references combined disclose “wherein: the time-to-live is specified as an amount of time relative to a time associated with assigning the token to the sensitive data” (The expiration date can be a Time To Live (TTL) value within the auth token Gould [Col.4/line 1] and Gould [Col.4/lines 18-20]); “and the first entity is a security module within a storage service that retains the sensitive data”, (Client side containing symmetric encryption security module Roeder[Fig.1/item 108]).
Regarding claim 7 in view of claim 5, the references combined disclose “wherein the sensitive data is encrypted” (client side containing symmetric encryption module Roeder [Fig.1/item 108]).
Regarding claim 8 in view of claim 5, the references combined disclose “further comprises acquiring nonsensitive data from the first entity” (i.e. unencrypted documents/nonsensitive information from client is received Roeder [Fig.9/item 902]), “the nonsensitive data obtained via a form provided by a user” (the client device 102 receives an original corpus of nonsensitive unencrypted documents Roeder [Col.10/lines 40-42]).
Regarding claim 9 in view of claim 5, the references combined disclose “wherein: the sensitive data is obtained by the first entity in encrypted form from a server” (encrypted/sensitive documents are obtained by the first entity from server [Fig.10/item 1022]). ; “nonsensitive data associated with the sensitive data is obtained by the first entity from the server” (the client device 102 receives an original corpus of unencrypted documents of any type Roeder [Col.10/lines 40-42]). 
Regarding claim 10 in view of claim 5, the references combined disclose “further comprises: providing, along with a credential , a credential to the first entity that satisfies the policy that allows access to the sensitive data” (registrant credential is used to validate token commands allowing access to sensitive data Gould[Col.2/lines 51-56])
Regarding claim 11 in view of claim 5, the references combined disclose “wherein the policy specifies that different data consumers are provided different portions of the sensitive data in response to requests received using the token” (the registry can authenticate the registrar by Verifying the registrar's digital certificate, requiring and verifying a registrar password and matching token  (Gould[Col.1/lines 22-26]) also see chain of trust from a registrant to a registry using tokens based upon multi-factor authentication (Gould[Col.2/lines 49-51]).
Regarding claim 14 in view of claim 5, the references combined disclose “wherein the time-to-live is based at least in part on the sensitive data” (time to live can be any portion of the data, specifically in Gould the time to live is authentication token containing TTL expiry info Gould [Col.4/lines 1-8]).
Regarding claim 15, Roeder discloses “one or more non-transitory computer-readable media storing computer-executable instructions that, as a result of being executed, cause one or more processors to: obtain a first token that represents a first piece of sensitive data” (the search token is deterministically derived/obtained, in part, from a search term containing sensitive data in which the search term is concealed [Col.5 lines 38-40] also see Roeder [Fig.10/item 1004]), “provide a request for the first piece of sensitive data to the first entity, the request including the first token” (search token is  included in the sensitive data “(the search token is deterministically derived/obtained, in part, from a search term containing sensitive data in which the search term is concealed [Col.5 lines 38-40] also see Roeder [Fig.10/item 1004] instruction indication that token is to be deleted is received by deletion module [Col7/lines 57-63], and deleting the token and the first portion of the sensitive data” (deletion module 412 receives a delete token indication from the client device 102 and, in response, deletes a sensitive information from the encrypted index [Col.7/lines 57-63]), and delete the first token in response to the indication, delete the first token and the first piece of sensitive data in response to the indication. ” (deletion module 412 receives a delete token indication from the client device 102 and, in response, deletes a sensitive information from the encrypted index [Col.7/lines 57-63]), “the first token including a data type associated with the sensitive data and information used by the first entity to locate the first piece of sensitive data” (search token comprising encrypted identifiers [Fig.10/item 106] enabling client device to obtain sensitive encrypted document identifiers [Fig.10/item 1016])
Roeder does not explicitly disclose “the first piece of sensitive data having an associated time-to-live assigned by a first entity; receive, from the first entity an indication that a time-to-live associated with the first piece of sensitive data has expired and as a result, the first piece of sensitive data being no longer accessible to the first entity. 
Gould in a similar field of endeavor teaches “the first piece of sensitive data having an associated time-to-live assigned by a first entity” (the token representing non-sensitive data is bound to an identifier comprising a Time-To-Live/TTL Gould[Col.3/lines 9-12]) , receive, from the first entity an indication that a time-to-live associated with the first piece of sensitive data has expired and as a result” (TTL includes any mechanism that can be used to determine the expiry of an authToken Gould[Col.4/lines 2-8]) , the first piece of sensitive data being no longer accessible to the first entity; and delete the first token in response to the indication”(provides a request for the first piece of sensitive data  to the first entity including a token with an indication of a time to live in the Authentication token which contains a TTL, and where the token expires and a new create authentication token process command is received Gould[Col.4/lines 1-24])
Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filling date of applicant’s invention to rely on the teachings of Roeder for obtaining and submitting a request for sensitive data from a second entity. The teachings of Roeder when implemented in Gould’s will allow one of ordinary skill in the art to have a token associated with a time-to-live for the purposes of data integrity. 

Neither Roeder nor Gould explicitly disclose “obtain the first piece of sensitive data, in response to the request, from the first entity based at least in part on a policy associated with a set of sensitive data of which the first piece of sensitive data is a member” 
However, Kuecuekyan in an analogous art discloses “obtain a first portion of the sensitive data, in response to the request from the first entity(i.e. in response to a request, a first piece of sensitive data is obtained (CAL or TDL submits the user's authentication token and the user's identity credentials which can be obtained Kuecuekyan [0027]) based at least in part on a policy associated with a set of sensitive data of which the first piece of sensitive data is a member”(policy rule enforcement process is utilized to access sensitive data Kuecuekyan [par.0034]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filling date of applicant’s invention to rely on the teachings of Kuecuekyan for obtaining a first portion of the sensitive data from an entity and a policy associated with the system indicating access to the first portion of the sensitive data. The teachings of Roeder and Gould when implemented in Kuecuekyan will allow one of ordinary skill in the art to have a token associated with a time-to-live and a policy rule enforcement within the system to indicate access for the purposes of data integrity. 
Regarding claim 16 in view of claim 15, the references combined disclose “wherein: the time-to-live designates a lifespan of the first piece of sensitive data” (TTL includes any mechanism that can be used to determine the expiry of an authToken Gould [Col.4/lines 2-3]); “and the indication identifies the first token” (authToken can also include one or more of a created date, expiration date Gould [Col.4/lines 18-20]).
Regarding claim 21 in view of claim 5, the references combined disclose “wherein the instructions to delete the token further comprise an indication that the token has expired as a result of the set of sensitive data being deleted” (in response to sensitive data being deleted The deletion module 318 then generates and sends the following delete token to the server 1 [Col.14/lines 51-52]).
Regarding claim 22 in view of claim 1, the references combined disclose “wherein the token further includes a user identifier associated with a particular user” (search token [Fig.10/item 1002] is associated with client device and comprises an index entry identifier pointed by the search token [Fig.10/item 1008]).  

5.	Claims 4, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patent No.: US 8,533,489 B2 to Roeder et al et al (hereafter referenced as Roeder), in view of Patent No.: US 8,769,655 B2 to Gould, in further view of Pub.No.: US 2007/0136603 A1 to Kuecuekyan, in further view of Pub.No. US 2012/0304273 A1 to Bailey et al (hereafter referenced as Bailey)
Regarding claim 4 in view of claim 1, neither Roeder, Gould, nor Kuecuekyan  explicitly disclose “wherein the memory further includes instructions that, in response to being executed by the processor, cause the system to: submit a third request including the token to a third entity; and obtain a second portion of the sensitive data from the third entity in accordance with access policies for the third entity, the second portion of the sensitive data being a subset of the sensitive data obtainable from the second entity.” 
Bailey in a similar field of endeavor teaches “wherein the memory further includes instructions that, in response to being executed by the processor, cause the system to: submit a third request including the token to a third entity” (first entity client, second entity vendor computing device, third entity Tokenization computing device Bailey[Fig.1]), “and obtain a second portion of the sensitive data from the third entity in accordance with access policies for the third entity” (sensitive data is received by the third entity Bailey[Fig.2/item 238a]), “the second portion of the sensitive data being a subset of the sensitive data obtainable from the second entity”(second portion of  computing device is a subset of the tokenization computing device [Fig.1]).
Therefore, It would be obvious to one of ordinary skill in the art at the time of the effective filling date of applicants invention to rely on the teachings of Roeder for obtaining and submitting a request for sensitive data from a second entity, Gould to have a token associated with a time-to-live for the purposes of data integrity, Kuecuekyan for obtaining  a first portion of the sensitive data from the second entity and a policy associated with the system indicating access to the first portion of the sensitive data, and Bailey to teach a third entity in which a token request is via a computing device. The teachings of Roeder, Gould, and Kuecuekyan when implemented with Baily will allow one of ordinary skill in the art to have a token associated with a time-to-live and a third entity which obtains sensitive data for the purposes of data integrity. 
Regarding claim 13 in view of claim 5, the references combined disclose “the second portion of the sensitive data having been determined based at least in part on an the policy”(determined in at least part of Registrars authorization policy via Gould[Col.2/lines 4-10] also see Gould[Col.5/lines 10-11]).
Neither Roeder nor Gould disclose “where the computer-implemented method further comprises receiving a second portion of the sensitive data from a third entity.”
Bailey in a similar field of endeavor teaches “where the computer-implemented method further comprises receiving a portion of the sensitive data from a third entity” (first entity client, second entity vendor computing device, third entity Tokenization computing device Bailey[Fig.1])
Therefore, It would be obvious to one of ordinary skill in the art at the time of the effective filling date of applicants invention to rely on the teachings of Roeder for obtaining and submitting a request for sensitive data from a second entity, Gould to have a token associated with a time-to-live for the purposes of data integrity, Kuecuekyan for obtaining  a first portion of the sensitive data from the second entity and a policy associated with the system indicating access to the first portion of the sensitive data, and Bailey to teach a third entity in which a token request is via a computing device. The teachings of Roeder, Gould, and Kuecuekyan when implemented with Baily will allow one of ordinary skill in the art to have a token associated with a time-to-live and a third entity which obtains sensitive data for the purposes of data integrity. 

6.	Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pat No.: US 8,533,489 B2 to Roeder et al (hereafter referenced as Roeder), in view of Patent No.: US 8,769,655 B2 to Gould, in further view of Pub.No.: US 2007/0136603 A1 to Kuecuekyan in further view of US 8,006,312 B2 to Nakamura.
Regarding claim 17 in view of claim 15, neither Roeder nor Gould explicitly disclose “wherein the instruction further comprise instructions that, as a result of being executed, cause one or more processors to obtain a second token for a second piece of sensitive data, the first token and the second token identifying a data type.”
However, Nakamura in an analogous art discloses “wherein the instruction further comprise instructions that, as a result of being executed, cause one or more processors to obtain a second token for a second piece of sensitive data, the first token and the second token identifying a data type” (a negotiator 101 , token generator 102, and token transmitter 103  are used to create additional tokens (first and second token) for sensitive data to be transmitted and identified between devices securely Nakamura[Col.12/lines 45-55]) .
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Roeder’s process for obtaining and submitting a request for sensitive data from a second entity, Gould’s authentication token comprising time-to-live, Kuecuekyan for obtaining  a first portion of the sensitive data from the second entity and a policy associated system indicating access to the first portion of the sensitive data, with Nakamura’s operational terminal and data terminal comprising a token generator in which large volumes of data can be exchanged efficiently between multiple tokens because they are all from the same field of endeavor and they teach a token process authentication scheme for providing data integrity.
Regarding claim 18 in view of claim 17, the references combined disclose “wherein: the first token and the second token include a user identifier associated with a particular user” (first and second token Nakamura [Fig.6] comprising a negotiator which comprises identifying information by negotiating arrangement information for the user [Vol.7/lines 53- [Col.8/lines 1-8]).
Regarding claim 19 in view of claim 17, the references combined disclose “wherein: the first piece of sensitive data is obtained from the first entity as part of a first transaction” (client device obtains and submits a request for encrypted sensitive documents from the server/second entity Roeder[Fig.10]); the second piece of sensitive data is obtained from a second entity as part of a second transaction; and the first entity is different from the second entity” (second entity/server receives search token [Fig.10/item 1006 and sends list of document identifiers to the client Roeder[Fig.10/item 1014])
Regarding claim 20 in view of claim 17, the references combined disclose “wherein: the first piece of sensitive data matches the second piece of sensitive data” (after successfully verifying the credentials, a data object (e.g., authToken) can be created with the one or more matching credential identifiers that match the Successfully validated credentials between first and second data Gould[Col.4/lines 15-18]) ; “and the first token does not match the second token” (If any of the credential identifiers for sensitive data token in the domain match that of the token, then the domain update is authorized. Otherwise (no match), an error can be returned Gould [Col.3/lines 6466] in which the authentication token TTL expires Gould [Col.4/lines 1-8]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D ANDERSON/Examiner, Art Unit 2432                   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433